
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.7



MEDTRONIC, INC.
EXECUTIVE NONQUALIFIED
SUPPLEMENTAL BENEFIT PLAN
(as restated effective May 1, 1997)


        Medtronic, Inc. (the "Company") previously adopted the Medtronic, Inc.
Executive Nonqualified Supplemental Benefit Plan (the "Plan"), effective May 1,
1986. Effective May 1, 1997, the Company hereby amends and restates the Plan in
its entirety as set forth herein.

I. PURPOSE & DESCRIPTION OF PLAN

        1.01    Purpose.    The purpose of the Plan is to provide eligible
employees with benefits which supplement those provided under certain of the
tax-qualified plans maintained by Medtronic, Inc. More specifically, this Plan
is intended to provide certain benefits on a nonqualified plan basis which are
not otherwise provided under the tax-qualified plans as a result of the
application of certain legal limitations on contributions, benefits and
includible compensation, and as a result of the deferral of compensation by
eligible employees under the Medtronic, Inc. Capital Accumulation Plan Deferral
Program or any other nonqualified deferred compensation plan which may be
established by the Company from time to time.

        1.02    Description of Plan.    The Plan is intended to be (and shall be
construed and administered as) an employee benefit pension plan under the
provisions of the Employee Retirement Income Security Act of 1974, as amended,
which is unfunded and maintained primarily for the purpose of providing deferred
compensation for eligible employees who constitute a select group of management
or highly-compensated employees. The Plan is not intended to be qualified under
Internal Revenue Code Section 401(a), as amended.

        The obligation of the Company to make payments under this Plan
constitutes an unsecured (but legally enforceable) promise of the Company to
make such payments and no person, including any participant or beneficiary under
the Plan, shall have any lien, prior claim or other security interest in any
property of the Company as a result of this Plan. The limitations set forth in
this paragraph are subject to the provisions of Article VII, however.

II. DEFINITIONS

        2.01    Definitions.    As used in the Plan, the following terms have
the meanings indicated below:

        (a)   "Affiliate" means any corporation or other trade or business under
common control with the Company, as further defined in the Company's qualified
plans.

        (b)   "Capital Accumulation Plan" means the Medtronic, Inc. Capital
Accumulation Plan Deferral Program, as amended from time to time and any
successor plan.

        (c)   "Committee" means the Compensation Committee of the Board of
Directors of the Company, or any successor committee appointed by the Board of
Directors to perform substantially similar functions.

        (d)   "Company" means Medtronic, Inc. and its successors and assigns, by
merger, purchase or otherwise.

        (e)   "Defined Contribution Supplemental Benefits" refer to those
benefits earned by a participant under Article V of the Plan.

        (f)    "Eligible Employee" means an elected or appointed officer of the
Company, or any other key employee of the Company or an Affiliate as designated
by the Committee, but excludes any individual who is not either a United States
citizen or resident.

--------------------------------------------------------------------------------




        (g)   "ESOP" means the Medtronic, Inc. Employee Stock Ownership Plan, as
amended from time to time, and any successor plan.

        (h)   "Event" means an event of change in control of the Company as
defined in Section 3.1(b)(1) through (3) of the Trust.

        (i)    "Participant" means an eligible employee who accrues benefits
under the Plan.

        (j)    "Plan Year" means the 12-month period commencing May 1 and ending
the following April 30. The initial plan year shall commence May 1, 1986.

        (k)   "Qualified Plans" means the Retirement Plan and the ESOP.

        (l)    "Restatement Date" means May 1, 1997.

        (m)  "Retirement Plan" means the Medtronic, Inc. and Participating
Employers Retirement Plan, as amended from time to time, and any successor plan.

        (n)   "Retirement Plan Supplemental Benefits" refer to those benefits
earned by a participant under Article IV of the Plan.

        (o)   "Section 401(a)(17) Limitations" refer to the limitations on the
dollar amount of compensation which may be taken into account under the
qualified plans under Section 401(a)(17) of the Internal Revenue Code of 1986 or
any successor provision.

        (p)   "Section 415 Limitations" refer to the limitations on benefits for
defined benefit pension plans, the limitations on allocations for defined
contribution plans, and the limitations on benefits and contributions for
combinations of plans which are imposed by Sections 415(b), 415(c) and 415(e),
respectively, of the Internal Revenue Code of 1986 or any successor provisions.

        (q)   "Termination of Employment" means the complete termination of
employment of the individual with the Company and with all Affiliates.

        (r)   "Trust" means the Medtronic, Inc. Compensation Trust Agreement, as
amended from time to time.

III. ELIGIBILITY TO PARTICIPATE

        3.01    Eligible Employees.    Each eligible employee shall be eligible
for benefits under the Plan in accordance with the otherwise applicable
provisions of the Plan relating to the accrual and payment of benefits.

IV. RETIREMENT PLAN SUPPLEMENTAL BENEFITS

        4.01    Calculation of Retirement Plan Supplemental
Benefits.    Eligible employees who are participants in the Retirement Plan
shall earn Retirement Plan Supplemental Benefits as of any determination date in
an amount equal to the lump sum actuarial equivalent value of the eligible
employee's Unrestricted Retirement Plan Benefit less the lump sum actuarial
equivalent value of the eligible employee's Actual Retirement Plan Benefit,
determined as of the date of determination. For purposes hereof, the date of
determination is the last day of each plan year commencing April 30, 1987. The
lump sum actuarial equivalent value shall be determined in each case by use of
the otherwise applicable interest rates and other assumptions under the
Retirement Plan in determining actuarially equivalent benefits.

        For purposes of this Plan, an eligible employee's Unrestricted
Retirement Plan Benefit as of any determination date equals the vested benefit
which such individual would have accrued under the Retirement Plan as of such
date under the otherwise applicable provisions of the Retirement Plan, but
determined for periods from and after May 1, 1986, without regard to the
limitations on such benefits

2

--------------------------------------------------------------------------------


which result from the application of the Section 415 Limitations. Further, the
eligible employee's Unrestricted Retirement Plan Benefit shall be determined
based upon such employee's compensation which is or would otherwise be taken
into account under the Retirement Plan for purposes of calculating benefits
thereunder, but without application of the Section 401(a)(17) Limitations and
taking into account the compensation which would have been paid to the eligible
employee during the plan year in question but for the employee's election to
defer compensation under the Capital Accumulation Plan (or any other
nonqualified deferred compensation plan which may be established by the Company
from time to time). For purposes hereof, compensation which is deferred under
the Capital Accumulation Plan (or other nonqualified deferred compensation plan)
shall be taken into account for the plan year during which such compensation
would have been paid to the eligible employee but for his or her election under
said Plan and only to the extent that such compensation would otherwise be taken
into account under the Retirement Plan in calculating benefits thereunder had
such compensation been paid directly to the eligible employee rather than
deferred (but without regard to application of the Section 401(a)(17)
Limitations).

        For purposes of this Plan, an eligible employee's Actual Retirement Plan
Benefit as of any determination date equals the vested benefit which the
individual has actually accrued as of such date under the provisions of the
Retirement Plan, after taking into account all applicable limitations on
contributions, benefits and compensation.

        4.02    Establishment of Nonqualified Retirement Plan Account.    The
participant's Retirement Plan Supplemental Benefit shall be determined as of the
last day of the plan year in which the participant terminates employment and the
lump sum value of such Retirement Plan Supplemental Benefit shall be credited as
of such date to a bookkeeping account established for such participant on the
books and records of the Company, which shall be referred to as the Nonqualified
Retirement Plan Account. For purposes hereof, a participant who becomes disabled
will not be considered to have terminated employment until such time as he or
she is considered to have terminated employment under the provisions of the
Retirement Plan. In the event the participant terminates employment as a result
of death, the value of the benefits, if any, to be credited to such Account
shall be based upon the lump sum actuarial equivalent value of the death
benefits which would be paid under the Retirement Plan under the same
assumptions used under Section 4.01 hereof in determining the participant's
Unrestricted Retirement Plan Benefit (that is, without regard to the Section 415
Limitations and the Section 401(a)(17) Limitations and without regard to the
participant's elections to defer compensation under the Capital Accumulation
Plan) (or other nonqualified deferred compensation plan), if any, less the lump
sum actuarial equivalent value of death benefits actually payable with respect
to such participant under the Retirement Plan, if any, taking into account all
applicable limitations on contributions, benefits and compensation.

        Such Nonqualified Retirement Plan Account shall be used solely as a
device to measure and determine the amount of Retirement Plan Supplemental
Benefits to be paid to the participant under the Plan. All amounts which are
credited to such Account (including any interest credited with respect to such
amounts) are credited solely for accounting and computation purposes and are at
all times assets and property of the Company and subject to the claims of the
Company's creditors. No participant or beneficiary shall have any incidents of
ownership in such Account or in amounts credited to such Account, and the
participant's or beneficiary's position with respect to payments of Retirement
Plan Supplemental Benefits under the Plan is that of a general unsecured
creditor of the Company. Further, nothing contained in this Plan and no action
taken under this Plan shall create or be construed to create a trust of any
kind. The provisions of this paragraph, however, shall at all times be subject
to the provisions of Article VII hereof, providing for contributions to and
payments from the Trust under certain circumstances.

3

--------------------------------------------------------------------------------


        The Committee may establish any number of sub-accounts on behalf of a
participant or beneficiary as the Committee considers necessary or advisable for
purposes of maintaining a proper accounting of amounts to be credited under the
Plan on behalf of a participant or beneficiary.

        4.03    Interest Credited to the Nonqualified Retirement Plan
Account.    All amounts credited to the Nonqualified Retirement Plan Account
from time to time shall be credited with interest at a rate which is equal to
the pre-retirement interest rate or rates used by the Retirement Plan during the
period for which interest is to be so credited for purposes of determining
actuarially equivalent benefits under the Retirement Plan. Interest as so
determined shall be compounded quarterly during the plan year.

        4.04    Payment of Nonqualified Retirement Plan Account.    The value of
any Nonqualified Retirement Plan Account established hereunder as well as any
interest credited thereto shall be paid to the participant (or beneficiary, as
the case may be) on a monthly basis each plan year over a fifteen-year period
commencing as soon as administratively practicable within the plan year
commencing immediately after the date on which the Account is to be established
under Section 4.02 hereof. The initial balance in such Account at the time
benefits commence shall be paid in 180 equal monthly installments over the
fifteen-year period. Interest shall continue to be credited on the declining
balance in such Account in accordance with Section 4.03 hereof during the payout
period and such additional interest will be paid monthly in addition to the
regular monthly payments.

        Notwithstanding the foregoing, the Committee (or any committee or
individual to whom the Committee has delegated such authority) may, in its
discretion, provide for an acceleration of payments under the payout schedule
which is otherwise applicable. The Committee (or its delegate) shall exercise
such discretion by taking into account factors including but not limited to the
participant's financial and retirement needs as determined by the Committee (or
its delegate), the Company's ability to make payment of such amounts, the total
value of benefits to be paid with respect to such Account, and the defraying of
costs and expenses associated with administration of the Plan.

        4.05    Re-employment of Participant.    In the event a participant with
respect to whom a Nonqualified Retirement Plan Account is established upon or
after termination of employment is subsequently re-employed by the Company or an
Affiliate, the payment of any amounts remaining to the credit of such
participant under his or her Nonqualified Retirement Plan Account (the "Original
Account") shall be suspended during such period of re-employment, and the value
of the Nonqualified Retirement Plan Account to be established on behalf of such
individual upon or after a subsequent termination of employment (the "Subsequent
Account") shall be determined with reference to the participant's aggregate
Unrestricted Retirement Plan Benefit and aggregate Actual Retirement Plan
Benefit, both determined as of the subsequent date of termination of employment,
offset by the value of the Original Account which remains to the credit of such
individual as of the subsequent date (including any interest credited thereto)
and further offset by the sum of the actuarial equivalent values of the amounts,
if any, which were previously paid from such Original Account to such
individual. For purposes hereof, the actuarial equivalent values of the amounts
which were previously paid from such Original Account, if any, shall be equal to
the value of each such amount so paid, credited with interest at the rate
specified in Section 4.03 for the period beginning with the date of payment of
such amount to the individual and ending on the date of establishment of the
Subsequent Account, compounded on a quarterly basis during the plan year.

V. DEFINED CONTRIBUTION SUPPLEMENTAL BENEFITS

        5.01    Calculation of Defined Contribution Supplemental
Benefits.    For plan years beginning prior to May 1, 1996, Eligible Employees
who are participants in the ESOP shall be credited hereunder with Defined
Contribution Supplemental Benefits as of the end of each plan year commencing
with the effective date of the ESOP in an amount equal to the Eligible
Employee's Unrestricted Defined Contribution Allocation for such plan year less
the Eligible Employee's Actual Defined Contribution

4

--------------------------------------------------------------------------------

Allocation for such plan year. For purposes hereof, the Eligible Employee's
Unrestricted Defined Contribution Allocation for any plan year equals the value
of the common stock of the Company which would have been allocated to the
participant's account due to employer contributions, forfeitures used to reduce
employer contributions and dividends on Company stock held in the unallocated
reserve under the ESOP, determined under otherwise applicable provisions of the
ESOP, but without application of the Section 415 Limitations or the
Section 401(a)(17) Limitations, and based upon the compensation which would have
been paid to the Eligible Employee during the plan year in question but for the
employee's election to defer compensation under the Capital Accumulation Plan
(or any other nonqualified deferred compensation plan which may be established
by the Company from time to time). For purposes hereof, compensation which is
deferred under the Capital Accumulation Plan (or any other nonqualified deferred
compensation plan which may be established by the Company from time to time)
shall be taken into account for the plan year during which such compensation
would have been paid to the Eligible Employee but for his or her election under
said plan and only to the extent that such compensation would otherwise be taken
into account under the ESOP in calculating the employee's allocation of employer
contributions had such compensation been paid directly to the Eligible Employee
rather than deferred (but without regard to application of the
Section 401(a)(17) Limitations).

        Effective for plan years beginning on or after May 1, 1996, the Eligible
Employee's Unrestricted Defined Contribution Allocation for any plan year shall
be expressed as the right to receive at the time set forth in Section 5.06 a
number of shares of the Company's common stock equal to the number of such
shares which would have been allocated on behalf of such Eligible Employee for
the plan year under the ESOP, determined under otherwise applicable provisions
of the ESOP, but without application of the Section 415 Limitations or the
Section 401(a)(17) Limitations, and based upon the compensation which would have
been paid to the Eligible Employee during the plan year in question but for the
employee's election to defer compensation under the Capital Accumulation Plan
(or any other nonqualified deferred compensation plan which may be established
by the Company from time to time).

        The employee's Actual Defined Contribution Allocation for any plan year
equals the number of shares (or for plan years beginning prior to May 1, 1996,
the value of such shares) of Company stock allocated to the Eligible Employee's
account under the ESOP attributable to employer contributions, forfeitures
allocated as reductions of employer contributions and dividends on employer
stock held in the unallocated reserve under the ESOP.

        5.02    Establishment of Nonqualified Defined Contribution
Account.    The Defined Contribution Supplemental Benefit to be credited to a
participant for any plan year under Section 5.01 shall be credited as of the
last day of such plan year to an account established on the books and records of
the Company, which shall be referred to as the Nonqualified Defined Contribution
Account.

        Such Account shall be used solely as a device to measure and determine
the amount of Defined Contribution Supplemental Benefits to be paid to such
participant under the Plan and all amounts which are credited to such Account
(including any interest credited with respect to such amounts) are credited
solely for accounting and computation purposes and are at all times assets and
property of the Company and subject to the claims of the Company's creditors. No
participant shall have any incidents of ownership in the Account or in amounts
credited to the Account. The participant's position with respect to payments of
Defined Contribution Supplemental Benefits under the Plan is that of a general
unsecured creditor of the Company. Further, nothing contained in this Plan and
no action taken under this Plan shall create or be construed to create a trust
of any kind. The provisions of this paragraph, however, are subject to the
provisions of Article VII hereof, relating to contributions to and benefit
payments from the Trust under certain circumstances.

5

--------------------------------------------------------------------------------


        The Committee may establish any number of sub-accounts on behalf of a
participant or beneficiary as the Committee considers necessary or advisable for
purposes of maintaining a proper accounting of amounts to be credited under the
Plan on behalf of the participant or beneficiary. As of the Restatement Date,
the value of the Defined Contribution Supplemental Nonqualified Benefit to be
credited to a participant for any plan year under Section 5.01 (as in effect on
and after the Restatement Date) shall be credited to a sub-account of the
Nonqualified Defined Contribution Account referred to as the "Nonqualified ESOP
Sub-Account." This Sub-Account shall also include amounts credited to a
participant under Section 5.01 of the Plan, as in effect prior to the
Restatement Date (the "Predecessor Plan"), attributable to contributions made
with respect to the ESOP, including interest credited to such amounts prior to
the Restatement Date under Section 5.03 of the Predecessor Plan.

        Effective May 1, 1996, solely for accounting and computation purposes
the value credited to this Nonqualified ESOP Sub-Account on behalf of each
participant or beneficiary shall be converted from a cash value to the right to
receive whole and fractional shares of common stock of the Company based on the
closing price as of April 30, 1996, as reported on the New York Stock Exchange.
In no event shall the Nonqualified ESOP Sub-Account be credited with actual
shares of Company stock. After May 1, 1996, the Defined Contribution
Supplemental Nonqualified Benefit to be credited to a participant for a plan
year shall be credited with the right to receive shares in accordance with
Section 5.01.

        5.03    Adjustment to Nonqualified ESOP Sub-Account.    For plan years
beginning prior to May 1, 1996, all amounts credited to a Nonqualified ESOP
Sub-Account established for a participant hereunder shall be credited with gains
and losses, generally, as if such Account were invested in the common stock of
the Company. Effective May 1, 1996, the Nonqualified ESOP Sub-Account shall be
expressed as the right to receive shares of the Company's common stock. The
Nonqualified ESOP Sub-Account shall also be adjusted to reflect stock splits,
stock dividends and recapitalizations in such manner as may be determined by the
Committee. The Committee may adjust the Nonqualified ESOP Sub-Account to reflect
dividends payable with respect to the Company's common stock from time to time.
The Committee shall determine the manner in which any such adjustment shall be
made.

        5.04    Vested Interest in Nonqualified ESOP Sub-Account.    A
participant's vested interest in any Nonqualified ESOP Sub-Account established
for such participant's benefit hereunder shall be determined in the same manner
as the participant's percentage vested interest in employer contributions is
determined under the ESOP, and the Company may forfeit the nonvested portion of
the participant's Nonqualified ESOP Sub-Account under the same rules and subject
to the same limitations as provided under the ESOP. Provided, however, that a
participant shall not earn a fully-vested interest in his or her Nonqualified
ESOP Sub-Account as a result of the termination or partial termination of the
Plan in those situations where the participant is not otherwise fully vested in
such Sub-Account.

        5.05    Nonqualified SRP Sub-Account.    A participant's Nonqualified
Defined Contribution Account shall include amounts credited to him or her under
Section 5.01 of the Predecessor Plan attributable to contributions made with
respect to the Profit Sharing Plan and the Supplemental Retirement Plan (as such
terms are defined in the Predecessor Plan), including interest credited to such
amounts prior to the Restatement Date under Section 5.03 of the Predecessor
Plan. Such amounts (together with such interest) shall be held in a separate
sub-account in the Nonqualified Defined Contribution Account, referred to as the
"Nonqualified SRP Sub-Account." As of the Restatement Date, the Nonqualified SRP
Sub-Account shall be credited with gains and losses in such manner as may be
determined by the Committee from time to time in its sole discretion. The
Nonqualified SRP Sub-Account shall be subject to the vesting provisions set
forth in Section 5.04 of the Predecessor Plan, which shall continue to apply to
amounts credited to such Sub-Account. Notwithstanding anything in this Article 5
to the contrary, as of the Restatement Date, the Company shall no longer make
contributions to the Plan with respect to

6

--------------------------------------------------------------------------------


the Profit Sharing Plan and the Supplemental Retirement Plan (as those terms are
defined in the Predecessor Plan).

        Effective May 1, 1997, solely for accounting and computation purposes
the value credited to this Nonqualified SRP Sub-Account on behalf of each
participant or beneficiary shall be converted from a cash value to the right to
receive whole and fractional shares of common stock of the Company based on the
closing price as of April 30, 1997, as reported on the New York Stock Exchange.
In no event shall the Nonqualified SRP Sub-Account be credited with actual
shares of Company stock nor shall the value of the Nonqualified SRP Sub-Account,
at any time, be less than its value as of April 30, 1997. The Nonqualified SRP
Sub-Account shall be adjusted to reflect stock splits, stock dividends and
recapitalizations in such manner as may be determined by the Committee. The
Committee may adjust the Nonqualified SRP Sub-Account to reflect dividends
payable with respect to the Company's common stock from time to time. The
Committee shall determine the manner in which any such adjustment shall be made.

        5.06    Payment of Vested Nonqualified Defined Contribution
Account.    The value of a vested Nonqualified Defined Contribution Account
established hereunder (including the vested Nonqualified ESOP Sub-Account and
vested Nonqualified SRP Sub-Account) shall be paid to the participant or
beneficiary, as the case may be, on a monthly basis each plan year over a
fifteen-year period commencing as soon as is administratively practicable within
the plan year commencing immediately following the plan year in which the
participant terminates employment. The initial balance in the vested portion of
such Account at the time benefits commence shall be paid in 180 equal monthly
installments over the fifteen-year period. Interest shall continue to be
credited on the declining vested balance in accordance with Section 5.03 and
Section 5.05 hereof during the payout period, and such additional interest will
be paid monthly in addition to the regular monthly payments.

        Notwithstanding the foregoing, the Committee (or any committee or
individual to whom the Committee has delegated such authority) may, in its
discretion, provide for an acceleration of payments under the payout schedule
which is otherwise applicable. The Committee (or its delegate) shall exercise
such discretion by taking into account factors including but not limited to the
participant's financial and retirement needs, as determined by the Committee (or
its delegate), the Company's ability to make payment of such amounts, and the
defraying of costs and expenses associated with the administration of the Plan.

        Effective for participants who terminate employment on or after May 1,
1996, payment of the vested Nonqualified ESOP Sub-Account to the participant or
beneficiary, as the case may be, must be made in the form of whole shares of
Company stock. Fractional shares shall be paid in cash.

VI. DEATH BENEFITS

        6.01    Death Before Benefit Commencement.    If the participant dies
prior to the date payment of amounts credited to an Account established under
the Plan for his or her benefit has commenced, payment of the vested portion of
his or her Account balance shall be made to the participant's beneficiary at the
time and in the manner as otherwise provided under the Plan with respect to
payments to participants, but subject to the Committee's discretion to
accelerate payments in accordance with Section 4.04 or 5.06 of the Plan, as
applicable.

        6.02    Death After Benefit Commencement.    In the event a participant
dies after the date payment of amounts credited to an Account established for
his or her benefit under the Plan has commenced, any amounts remaining to be
paid under such Account shall continue to be paid to the participant's
beneficiary under the method of distribution in effect at the date of the
participant's death, but subject to the Committee's discretion to accelerate
payments under said option in accordance with Section 4.04 or 5.06 of the Plan,
as applicable.

7

--------------------------------------------------------------------------------


        6.03    Designation of Beneficiary.    A participant may designate a
beneficiary or beneficiaries to receive any benefit payments which may be
payable hereunder following the participant's death, and may designate the
proportions in which such beneficiaries are to receive such payments. Any such
designation shall be on a form provided by the Company and filed with the
Company before the participant's death. The participant may change such
designation from time to time and the last written designation filed with the
Company prior to the participant's death will control. If the participant fails
to specifically designate a beneficiary, if no designated beneficiary survives
the participant, or if all designated beneficiaries who survive the participant
die before complete payment of benefits is made, any remaining benefits shall be
paid to the participant's surviving spouse, or if there is no surviving spouse,
to the participant's issue, taking by right of representation from the
participant's natural and adoptive children, or if there is no surviving issue,
to the legal representatives of the participant's estate.

VII. CHANGE IN CONTROL PROVISIONS

        7.01    Application of Article VII.    To the extent applicable, the
provisions of this Article VII relating to an Event of change in control of the
Company shall control, notwithstanding any other provisions of the Plan to the
contrary, and shall supersede any other provisions of the Plan to the extent
inconsistent with the provisions of this Article VII.

        7.02    Payments to and by the Trust.    If the Company determines that
it is probable that an Event may occur within the six-month period immediately
following the date of determination, or if an Event in fact occurs in those
situations where the Company has not otherwise made such a determination, the
Company shall make a contribution to the Trust (if in existence at the date of
determination or the date of the Event, as the case may be) in accordance with
the provisions of the Trust. Solely for purposes of determining the amount of
such contribution (but in no way in limitation of the Company's liability under
the Plan as determined under other provisions of the Plan), the Company's total
liability under this Plan shall be equal to the value of the current credit
balances under all Accounts established under the Plan, including any interest
credited to such Accounts under the terms of the Plan, which remain unpaid by
the Company as of the date of determination or the date of the Event, as the
case may be, whether or not amounts are otherwise currently payable to
participants or beneficiaries under the Plan. The value of the Nonqualified
Retirement Plan Account of a participant who is actively employed as of the date
of determination or of the Event, as the case may be, shall be determined for
purposes hereof as if such participant terminated employment on such date and
the Account was established on such date. All such contributions shall be made
as soon as possible after the date of determination or of the Event, as the case
may be, and shall be made in cash or property valued at fair market value.
Further, the Company may, in its discretion, make other contributions to the
Trust from time to time for purposes of providing benefits hereunder, whether or
not an Event has occurred or may occur.

        Notwithstanding the foregoing, any contributions to the Trust, as well
as any income or gains thereon, shall be at all times subject to the provisions
of the Trust, including but not limited to the provisions permitting a return of
such contributions and income or gains thereon to the Company in certain
circumstances.

        Payments of benefits under the Plan with respect to those participants
and their beneficiaries for whom Trust contributions are made shall be made
first from the Trust in accordance with the terms of the Trust, but, to the
extent not paid by the Trust, shall be paid by the Company.

        7.03    Legal Fees and Expenses.    The Company shall reimburse any
participant or his or her beneficiary for all reasonable legal fees and expenses
incurred by such participant or beneficiary after the date of any Event in
seeking to obtain any right or benefit provided by the Plan.

8

--------------------------------------------------------------------------------


        7.04    Late Payment and Additional Payment Provisions.    If after the
date of an Event there is a delay in the payment of any benefits under the Plan
beyond the final date for payment under the Plan, the amounts otherwise payable
to any participant or beneficiary shall be increased by an amount equal to the
stated interest which shall be credited to such amounts from the final date for
payment of such amounts through the date that payment of such amounts (plus such
credited interest) is actually made to the participant or beneficiary,
compounded quarterly on a calendar year basis. The amount of stated interest to
be so credited shall be equal to the lesser of (i) the prime rate plus five
percentage points, or (ii) the prime rate multiplied by two. For purposes
hereof, the prime rate shall be the prime rate of interest quoted by Norwest
Bank Minneapolis, N.A. as its prime rate, determined each calendar quarter as
the average of the daily prime rates in effect throughout such calendar quarter,
averaged for the number of days for which the prime rates are quoted during such
calendar quarter. In the event that stated interest is to be credited for some
period less than a full calendar quarter, however, the stated interest shall be
determined and compounded for the fractional quarter, with the prime rate
determined as the average of the daily prime rates in effect throughout such
fractional calendar quarter, averaged for the number of days during such
fractional calendar quarter for which prime rates are quoted.

        The increase in amounts otherwise payable under the Plan by the
crediting of such stated interest represents a late payment penalty for the
delay in payment.

        Any payments of benefits by the Company after the final date for payment
of benefits under the Plan shall be applied first against the first due of such
payments of benefits (with application first against any applicable late payment
penalty and next against the benefit amount itself) until fully paid, and next
against the next due of such payments in the same manner, and so forth, for
purposes of calculating the late payment penalties hereunder.

        Participants and their beneficiaries shall be entitled to the payment of
benefits under the Plan plus the late payment penalty referred to hereinabove
first from the Trust and secondarily from the Company, as otherwise provided in
Section 7.02.

VIII. MISCELLANEOUS PROVISIONS

        8.01    Amendment and Termination.    The Committee may terminate the
Plan, or the Committee (or any committee or individual to whom the Committee has
delegated such authority) may amend the Plan in any respect, and may thereby
effect a distribution in whole or in part of vested benefits under the Plan at
any date earlier than the date or dates otherwise provided for herein. In no
event shall any such amendment or termination reduce the total amount of vested
benefits credited to the Accounts of a participant or beneficiary under the Plan
(or which would be so credited with respect to a participant who is actively
employed immediately prior to the date of amendment or termination had the
participant terminated employment and had his or her Nonqualified Retirement
Plan Account been established immediately prior to such date), as determined
immediately prior to such amendment or termination (the "existing benefit"), or
reduce the rate of interest which is credited or to be credited to the existing
benefit, or modify the time for or manner of payment of such existing benefit
(other than to provide for an acceleration of distribution as otherwise provided
under this Section).

        8.02    Administration by Committee.    The Committee has full power and
authority to administer the Plan and to establish rules and procedures for the
operation of the Plan. The Committee may delegate to one or more committees or
individuals any of its authority, power to exercise discretion, duties or
responsibilities under the Plan, except that it may not delegate the power to
terminate the Plan. The Committee shall be considered the named fiduciary of the
Plan for purposes of Section 402(a)(2) of the Employee Retirement Income
Security Act of 1974, as amended.

        8.03.    No Assignment.    No person shall have the power to transfer,
assign, anticipate, mortgage or otherwise encumber or dispose of in advance any
interest in amounts payable hereunder or any of the

9

--------------------------------------------------------------------------------


payments provided for herein, nor shall any interest in amounts payable
hereunder or in any payments be subject to seizure for payment of any debts,
judgments, alimony or separate maintenance, or be reached or transferred by
operation of law in the event of bankruptcy, insolvency, or otherwise.

        8.04    Successors and Assigns.    The provisions of this Plan are
binding upon and inure to the benefit of the Company and its successors and
assigns, by merger, purchase or otherwise, and the participant and the
participant's beneficiaries, heirs and personal representatives.

        8.05    Claims Procedure.    The Committee shall notify a participant in
writing within ninety days of the participant's written application for benefits
of the participant's eligibility or noneligibility for benefits under the Plan.
If the Committee determines that a participant is not eligible for benefits or
full benefits, the notice shall set forth (a) the specific reasons for such
denial, (b) a specific reference to the provision of the Plan on which the
denial is based, (c) a description of any additional information or material
necessary to perfect his or her claim, and a description of why it is needed,
and (d) an explanation of the Plan's claims review procedure and other
appropriate information as to the steps to be taken if the participant wishes to
have his or her claim reviewed. If the Committee determines that there are
special circumstances requiring additional time to make a decision, the
Committee shall notify the participant of the special circumstances and the date
by which a decision is expected to be made, and may extend the time for up to an
additional ninety-day period. If a participant is determined by the Committee to
be not eligible for benefits, or if the participant believes that he or she is
entitled to greater or different benefits, the participant shall have the
opportunity to have his or her claim reviewed by the Committee by filing a
petition for review with the Committee within sixty days after receipt by the
participant of the notice issued by the Committee. Said petition shall state the
specific reasons the participant believes he or she is entitled to benefits or
greater or different benefits. Within sixty days after receipt by the Committee
of said petition, the Committee shall afford the participant (and his or her
counsel, if any) an opportunity to present his or her position to the Committee
orally or in writing, and said Participant (or his or her counsel) shall have
the right to review the pertinent documents, and the Committee shall notify the
participant of its decision in writing within said sixty-day period, stating
specifically the basis of said decision written in a manner calculated to be
understood by the participant and the specific provisions of the Plan on which
the decision is based. If, because of the need for a hearing, the sixty-day
period is not sufficient, the decision may be deferred for up to another
sixty-day period at the election of the Committee, but notice of this deferral
shall be given to the participant.

        8.06    Construction of Agreement.    This Plan shall be subject to and
construed in accordance with the laws of the State of Minnesota to the extent
not preempted by the provisions of the Employee Retirement Income Security Act
of 1974, as amended. The Committee has exclusive authority to determine
conclusively for all parties all questions arising in the administration of the
Plan. The Committee has discretionary authority to interpret and construe the
terms of the Plan and to determine all questions of eligibility of employees,
participants and beneficiaries under the Plan and the amounts of their
respective interests. Committee determinations are binding on all persons,
subject to the claims procedure under the Plan.

10

--------------------------------------------------------------------------------




QuickLinks


Exhibit 10.7



MEDTRONIC, INC. EXECUTIVE NONQUALIFIED SUPPLEMENTAL BENEFIT PLAN (as restated
effective May 1, 1997)
